Citation Nr: 0319228	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-18 371A	)	DATE
	)
	)


THE ISSUE

Whether a May 1983 decision of the Board of Veterans' Appeal 
which denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) should be revised or reversed due to clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

The veteran has challenged on the basis of claimed CUE a 
decision of the Board of Veterans' Appeals (the Board) dated 
May 20, 1983.  In that decision, the Board denied what was 
characterized as a claim of entitlement to CUE. 

The veteran's motion for CUE stems from a letter dated August 
13, 1999 from the veteran's local accredited representative 
to the Chairman of the Board.  

In the August 1999 letter, the veteran's representative 
requested that the case be reconsidered due to CUE "in the 
VA rating decision of 24 March, 1981 . . . ."  The Board 
notes that to the extent that the veteran is attempting to 
challenge the March 1981 rating decision on the basis of CUE, 
that decision was affirmed by the Board in May 1983.  When a 
determination of the Regional Office (RO) is appealed to and 
then affirmed by the Board, the RO's determination is 
subsumed by the Board's decision.  See 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 20.1104 (2002).  Thus, as a matter 
of law, no claim of CUE can exist with respect to the March 
1981 RO decision.  See Duran v. Brown, 7 Vet. App. 216, 224 
(1994); accord, Johnston v. West, 11 Vet. App. 240, 241 
(1998).

Although the August 1999 letter from the veteran's local 
representative dwelt mainly with matters not germane to a 
Board CUE claim, there was sufficient reference to the 
Board's May 1983 decision to constitute a CUE motion under 
38 C.F.R. § 20.1404, and the Board has treated the letter as 
such. 

The Board observes in passing that the Office Manager of the 
representative's Appeals and Special Claims Unit in 
Washington, D.C., perhaps recognizing deficiencies in the 
August 1999 CUE motion, requested in June 2003 that the file 
be sent to the American Legion so that additional argument 
could be made to the Board.  In light of the favorable 
outcome of this decision to the veteran, the Board believes 
that additional argument is unnecessary.




FINDINGS OF FACT

1.  By a rating action in February 1978, the RO granted 
entitlement to TDIU effective January 10, 1978.  

2.  In March 1981, the RO, pursuant to DVB Circular 21-80-7, 
terminated entitlement to TDIU effective June 30, 1981.  The 
veteran perfected an appeal of that decision.  

3.  In a decision dated May 20, 1983, the Board denied 
entitlement to TDIU.  

4.  The Board, in its May 1983 decision, failed to apply 
38 C.F.R. § 3.343 to the termination of the veteran's TDIU 
rating. 


CONCLUSION OF LAW

The motion for revision of the May 20, 1983 Board decision 
that denied TDIU is granted.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking revision of a Board decision dated May 
20, 1983 based on his contention that such decision contained 
CUE.

In the interest of clarity, after disposing of certain 
initial matters the Board will review the factual background 
of this case; briefly discuss the relevant law and VA 
regulations pertaining to Board CUE; and then analyze the 
veteran's contentions and render a decision.



The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq.].  The VCAA includes an enhanced duty 
on the part of VA to notify claimants as to the information 
and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) stated that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2002).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  As noted above in the 
law and regulations section, a CUE claim must be viewed 
exclusively in light of evidence which was of record at the 
time the decision was made, in this case May 20, 1983.  See 
38 C.F.R. § 20.1403 (2002).  Therefore, there is no 
additional evidence that must to be obtained by the Board.

Factual Background

In a February 1970 rating decision, service connection was 
granted for below the left knee amputation; a 100 percent 
convalescent rating was assigned from December 1969.  Service 
connection was also granted for fragment wound of the right 
leg, evaluated as noncompensably disabling.  In a June 1970 
decision, the RO reduced the 100 percent rating to 40 percent 
for the veteran's service-connected below the left knee 
amputation.  The RO also increased the rating for fragment 
wound of the right leg to 20 percent.  

In a February 1978 rating decision, the RO granted 
entitlement to TDIU effective January 10, 1978.  The grant 
was based on the veteran's total 60 percent evaluation for 
below the left knee amputation and a shell fragment wound of 
the right leg.

In a March 1981 rating decision, following a VA orthopedic 
examination and social and industrial survey in January 1981, 
the RO terminated entitlement to TDIU effective June 30, 
1981.  This termination was pursuant to DVB Circular 21-80-7, 
"Review of Individual Unemployability Cases".  By this 
circular, dated in September 1980, ROs were directed to 
review cases of veterans who were in receipt of compensation, 
were rated unemployable, and were under the age of 60 and 
would not obtain the age of 60 in 1980.  The termination of 
the TDIU rating was based on the review precipitated by this 
circular.  The veteran perfected an appeal of the RO's 
decision.

In the May 20, 1983 decision here under review, although 
acknowledging that TDIU had been awarded by the RO and the 
award subsequently terminated, the Board characterized the 
issue as one of entitlement to TDIU.  The Board determined 
that additional examination of the veteran was not necessary 
and that recent medical evidence of record provided a 
sufficiently clear and comprehensive picture of the veteran's 
current condition.  The RO denied entitlement to TDIU.

Relevant Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2002).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400 (2002).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice, 38 
C.F.R. §§ 20.1400-1411 (2002).  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2002).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed - (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error - (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking, 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) [remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage].  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In addition, the Board notes that for decisions issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b) (2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this case, since the May 1983 Board decision 
in question was made prior to July 21, 1992, this provision 
does not apply.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).

Pertinent law and regulations in effect at the time of the 
1983 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b) 
(2002).  In other words, the Board cannot apply the benefit 
of hindsight to its evaluation of the May 1983 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  

The regulations concerning the continuance of total 
disability ratings which existed in May 1983 did not vary 
much from those in effect today.  In reducing a rating of 100 
percent service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) were for 
application; the regulation indicated that caution was to be 
exercised in determining that actual employability was 
established by clear and convincing evidence.  When in such a 
case the veteran was undergoing vocational rehabilitation, 
education or training the rating would not be reduced by 
reason thereof unless there was received evidence of marked 
improvement or recovery in physical or mental conditions or 
of employment progress, income earned, and prospects of 
economic rehabilitation, which demonstrated affirmatively the 
veteran's capacity to pursue the vocation or occupation for 
which the training was intended to qualify him (or her), or 
unless the physical or mental demanded of the course were 
obviously incompatible with total disability.  38 C.F.R. 
§ 3.343(c) (1982).  

38 C.F.R. § 3.344(c) (1982) provided that, if a rating had 
been in effect for five years or more, the provisions of 38 
C.F.R. § 3.344(a) must be complied with in any rating 
reduction.  The latter provision required that there be 
material improvement in the disability before there was any 
rating reduction.

Analysis

The regulation requires that Board CUE claims be pled with 
specificity.  See 38 C.F.R. § 20.1404(b) (2002).  In this 
case, the August 1999 CUE motion from the veteran's local 
representative, although incorrectly focusing more on actions 
taken by the RO than on the Board's decision, in essence 
maintains that the May 1983 Board decision contained CUE, in 
part, because the issue adjudicated by the Board was 
entitlement to TDIU instead of whether the RO's termination 
of the veteran's TDIU was proper.  

The record shows that the veteran perfected an appeal as to 
the March 1981 rating decision which terminated his 
entitlement to TDIU.  The 100 percent rating was in effect 
from January 1978 to June 1981, less than 5 years, and the 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, did not apply.  See 38 C.F.R. 
§ 3.344(c) (1982).  However, it is apparent from a review of 
the 1983 Board decision that there was failure to consider 
the provisions of 38 C.F.R. § 3.343(a) as they affected the 
veteran's case.  As noted above, the veteran's appeal stemmed 
from a rating decision terminating entitlement to TDIU and 
not one which denied a grant of TDIU.  This distinction is 
important.  The error in the May 1983 decision was that the 
Board did not address the issue before it as a termination of 
a TDIU rating.  Rather, it characterized the appealed issue 
as entitlement to a TDIU rating.  Although the symptoms 
manifested by the veteran on the January 1981 VA examination 
and social and industrial survey might not have been as 
pervasive as those which he initially exhibited, VA 
adjudicators can not simply rate the disability as though it 
was a new claim.  Rather, 38 C.F.R. § 3.343 makes the 
requirements for reduction from a total rating more stringent 
than those for an initial award.   Reduction requires 
"material improvement", which by definition requires that the 
veteran attain improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work.

The Board, in its 1983 decision, referred to the termination 
of TDIU once, on page 2, as a matter of procedural history.  
There was otherwise no recognition of the legal significance 
of such termination.  In treating the veteran's claim as one 
for establishment of TDIU, the Board applied an incurred 
standard of review to the veteran's appeal.  In particular, 
the Board failed to apply the provisions of 38 C.F.R. 
§ 3.343.  The Board failed to demonstrate that actual 
employability was established by clear and convincing 
evidence prior to the termination of the TDIU rating.  In 
effect, the Board improperly reversed the standard of proof 
by requiring the veteran to prove entitlement to a TDIU 
rating.  This is the type of error that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Accordingly, 
for the foregoing reasons and bases it is concluded that CUE 
was committed as a result of misapplication of the 
regulations in effect at the time of the Board's 1983 
decision.




ORDER

The May 20, 1983 decision by the Board which denied 
entitlement to TDIU was based on CUE.  The Board's May 20, 
2003 decision is accordingly reversed; TDIU is restored.  



                       
____________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




